                                                                                                   r
 Case 4:17-cr-00198-SDJ-KPJ Document 382 Filed 08/01/19 Page 1 of 12 PageID #: 1429

AO 243 (Rev. 09/17)

                      MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT AIJ6 ~ | 20®
                                       SENTENCE BY A PERSON IN FEDERAL CUSTODY ,
                                                                                                      U S. DishictCn ,rt
United States District Court                                District Eastern Texas Sherman Division Te s Eastern
Name ( der which you ere convicte ):
  Katie Lee Keyes                                                                              4:17-CR-198-7
Place of Confinement:                                                          Prisoner No.:
 SFF Hazelton                                                                  34379-057
UNITED STATES OF AMERICA                                                 Mov nt (include mime under which c nvicted)
                                                       V.
                                                              Katie Lee Keyes


                                                         MOTION

    1. (a) Name and location of court which entered the judgment of conviction you are challenging:
         US District Court
         Eastern District of Texas
         Sherman Division


          (b) Criminal docket or case number (if you know): 4:17-cr-198-7

    2. (a) Date of the judgment of conviction (if you know): 2/1/2019
          (b) Date of sentencing: 1/18/2019

    3. Length of sentence: 70 months incarceration and 24 months supervised release.

    4. Nature of crime (all counts):
         21 USC 846 Conspiracy to Distribute




    5. (a) What was your plea? (Check one)
                (1) Not guilty            (2) Guilty 0 (3) Nolo contendere (no contest)

    6. (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count o indictment,
          what did you plead guilty to and what did you plead not guilty to?




   6. If you went to trial, what kind of trial did you have? (Check one) Jurvl I Judge only                               I

   7. Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes                          No|~ ~j


                                                                                                                       Page 2 of 13
 Case 4:17-cr-00198-SDJ-KPJ Document 382 Filed 08/01/19 Page 2 of 12 PageID #: 1430


AO 243 (Rev. 09/17)
    8. Did you appeal from the judgment of conviction?               Yes Q

    9. If you did appeal, answer the following:
           (a) Name of court:
           (b) Docket or case number (if you know):
           (c)             Result:
           (d) Date of result (if you know):
           (e) Citation to the case (if you know):
           (f) Grounds raised:




           (g) Did you file a petition for certiorari in the United States Supreme Court?   Yes | |          No
                 If Yes, answer the following:
                 (1) Docket or case number (if you know):
                 (2)                  Result:


                 (3) Date of result (if you know):
                 (4) Citation to the case (if you know):
                 (5 Grounds raised:




    10. Other than the di ect appeals listed above, have you p eviously filed any other motions, petitions, o applications,
          conce ning this judgment of conviction in any court?
            Yes | | No

    11. If your answer to Question 10 was Yes,” give the following information:
           (a) (1) Name of court:
                (2) Docket or case number (if you know):
                (3) Date of filing (if you know):




                                                                                                                  Page 3 of 13
 Case 4:17-cr-00198-SDJ-KPJ Document 382 Filed 08/01/19 Page 3 of 12 PageID #: 1431


AO 243 (Rev. 09/17)

              (4) Nature of the proceeding:
              (5) Grounds aised:




              (6) Did you receive a hearing where evidence was given on your motion, petition, o application?

                       Yes           No0
              (7)                     Result:
              (8) Date of result (if you know):
         (b) If you filed any second motion, petition, or application, give the same info mation:
              (1) Name of court:
              (2) Docket of case number (if you know):
              (3) Date of filing (if you know):
              (4) Nature of the proceeding:
              (5) Grounds raised:




               (6) Di you receive a hearing where evidence was given on your motion, petition, or application?

                       Yes | | No
               (7)                        Result:
               (8) Date of result (if you know):
          (c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,
          or application?
               (1) First petition:
               (2) Second petition:
          (d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:




                                                                                                                     Page 4 of 13
 Case 4:17-cr-00198-SDJ-KPJ Document 382 Filed 08/01/19 Page 4 of 12 PageID #: 1432


AO 243 (Rev. 09/17)


  12. For this motion, state every ground on which you claim that you a e being held in violation of the Constitution,
       laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
       supporting each ground. Any legal arguments must be submitted in a separate memorandum.

 ur Ti m mvi? Ineffective assistance of Counsel. Counsel Was Directed to Prosecute a Direct Appeal Immediatley
(jrKLMjIND UiN : After Sentencing and Failed_tG_da.aa


         (a) Suppo ting facts (Do not ar ue or cite law. Just st te the specific facts that support your claim.):
        Ms. Katie Keyes was sentenced on January 18, 2019. Immediately after sentencing she advised her counsel to
        file a direct appeal. The time for filing a direct appeal expired on February 1,2019. No Direct Appeal was filed.
        Prejudice was shown when no direct appeal was filed.




         (b) Direct Appeal of Ground One:
              (1) If you appealed from the judgment of conviction, did you raise this issue?


              (2) If you did not raise this issue in you direct appeal, explain why:




         (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                      Yes No
              (2) If you answer to Question (c)(1) is Yes, state:
              Type of motion or petition:
              Name and location of the court where the motion or petition was filed:


              Docket or case number (if you know):
              Date of the court s decision:
              Result (attach a copy of the court’s opinion or o der, if available):




              (3) Did you receive a hearing on your motion, petition, or application?




                                                                                                                   Page 5 of 13
Case 4:17-cr-00198-SDJ-KPJ Document 382 Filed 08/01/19 Page 5 of 12 PageID #: 1433


AO 243 (Rev. 09/17)

              (4) Did you appeal from the denial of your motion, petition, or application?
                       Yes[ZI No I
              (5) If your answer to Question (c)(4) is Yes, did you aise the issue in the appeal?
                       Yes           No


              (6) If your answer to Question (c)(4) is Yes, state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):
              Date of the court s decision:
              Result (attach a copy of the court s opinion or orde , if available)




              (7) If your answer to Question (c)(4) or Question (c)(5) is “No,” e plain why you did not appeal or raise this
              issue:




GROUND TWO: Assistance of Counsel When Counsel Failed to Inform Ms. Keyes of All Aspects of Her
                       Rlea-Agreemefitr-Resulting in a-Rlea-that-ls-Not Knowing-and-Voluntary-.


         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
      Ms. Keyes was provided a few minutes to understand her plea agreement. Her counsel emailed her the plea, told
      her she had only 5 minutes to agree to it. Ms. Keyes pulled over to the si e of the road and read the agreement.
      Afterwards she informed her lawyer via text and email that she had a number of questions regarding the
      agreement. Her lawyer Heather Fischer DID NOT discuss her concerns or respond to her request for meeting to
      discuss the agreement.




         (b) Direct Appeal of Ground T o:
             (1) If you appealed from the judgment of conviction, did you raise this issue?
                       Yes I ~| No| |



                                                                                                                    Page 6 of 13
Case 4:17-cr-00198-SDJ-KPJ Document 382 Filed 08/01/19 Page 6 of 12 PageID #: 1434


AO 243 (Rev. 09/17)


              (2) If you did not raise this issue in your direct appeal, explain why:




         (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, o application?
                         Yes | 1 No
              (2) If you answer to Question (c)(1) is Yes, state:
              Type of motion or petition:
              Name and location of the court where the motion or petition was filed:


              Docket or case number (if you know):
              Date of the court s decision:
              Result (attach a copy of the cou t s opinion or order, if available):




              (3)     Did you receive a hearing on your motion, petition, or application?
                         YesD           No
              (4)     Did you appeal from the denial of your motion, petition, or application?

                         Yes | |        No

              (5)     If your answer to Question (c)(4) is Yes, did you raise the issue in the appeal?
                         Yes         No
              (6) If your answer to Question (c)(4) is Yes,” state:
              Name and location of the court whe e the appeal was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):




              (7) If your answer to Question (c)(4) o Question (c)(5) is “No, explain why you did not a eal or aise this
              issue:




                                                                                                               Page 7 of 13
Case 4:17-cr-00198-SDJ-KPJ Document 382 Filed 08/01/19 Page 7 of 12 PageID #: 1435


AO 243 (Rev. 0 /17)

GROUND THREE: Ms. Keyes was held accountable to higher drug weight, because of her stipulated agreement that


         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support you claim.):
        Ms. Keyes was sentenced against a drug weight that was well beyond anything that she participated in or was
        aware of. The amounts came from her codefendants and stipulated to by her attorney. Because her attorney did
        not inform her of the sentencing consequences of stipulated agreement, she plead guilty unknowingly of the
        consequences to her incarcertions time.




         (b) Direct Appeal of Ground Three:
              (1) If you appealed from the judgment of conviction, did you raise this issue?
                         YesC No
              (2) If you did not raise this issue in your direct appeal, explain why:




         (c) Post-Conviction Proceedings:
              (1) Did you raise this issue i any post-conviction motion, petition, or application?
                         Yes| | No|            |
              (2) If you answer to Question (c)(1) is Yes, state:
              Type of motion or petition:
              Name and location of the court where the motion or petition was filed:


              Docket o case number (if you know):
              Date of the court s decision:
              Result (attach a copy of the court’s opinion o orde , if available):




              (3)     Did you receive a hearing on your motion, petition, or application?
                         Yes | | No
              (4)     Did you appeal from the denial of your motion, petition, or application?
                         Yes | |
              (5)     If your answer to Question (c)(4) is “Yes, did you raise the issue in the appeal?
                         Yes          No 0


                                                                                                                   Page 8 of 13
 Case 4:17-cr-00198-SDJ-KPJ Document 382 Filed 08/01/19 Page 8 of 12 PageID #: 1436


AO 243 (Rev. 09/17)


              (6) If your answer to Question (c)(4) is Yes, state:
              Name and location of the court where the anneal was filed:


              Docket or case number (if you know):
              Date of the court s decision:
              Result (attach a copy of the court s opinion or order, if available):




              (7) If your answer to Question (c)(4) or Question (c)(5) is No, explain why you did not appeal or raise this
              issue:




GROUND FOUR: N/A


         (a) Suppo ting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




         (b) Direct Appeal of Ground Four:
              (1) If you appealed from the judgment of conviction, did you raise this issue?
                       Yes No | |
              (2) If you did not raise this issue in you direct appeal, explain why:




         (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                       Yes            No

              (2) If you answer to Question (c)(1) is “Yes, state:


                                                                                                                    Page 9 of 13
Case 4:17-cr-00198-SDJ-KPJ Document 382 Filed 08/01/19 Page 9 of 12 PageID #: 1437


AO 243 (Rev. 09/17)

              Type of motion or petition:
              Name and location of the court where the motion or petition was filed:


              Docket o case number (if you know):
              Date of the court s decision:
              Result (attach a copy of the court’s opinion or order, if available):




              (3) Did you receive a hearing on your motion, petition, or application?
                       Yes j | No] |
              (4) Did you appeal from the denial of your motion, petition, or application?
                       Yes | | No | |
              (5) If your answer to Question (c)(4) is Yes, did you raise the issue in the ppeal?
                       Yes          No
              (6) If you answer to Question (c)(4) is Yes, state:
              Name and location of the court where the appeal was filed:


              Docket o case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court s opinion or order, if available):




              (7) If your answer to Question (c)(4) or Question (c)(5) is No, explain why you did not appeal o raise this
              issue:




 13. Is there any ground in this motion that you have not previously p esented in some federal court? If so, w ich
       ground or grounds have not been esented, and state you reasons for not presenting them:
        No




                                                                                                               Page 10 of 13
Case 4:17-cr-00198-SDJ-KPJ Document 382 Filed 08/01/19 Page 10 of 12 PageID #: 1438


AO 243 (Rev. 09/17)

  14. Do you have any motion, petition, or a peal now pending (filed and not decided yet) in any court fo the
         yo are challenging?          Yes              No
         If Yes, state the name and location of the court, the docket or case numbe , the type of p oceeding, and the
         issues raised.




  15. Give the name and address, if known, of each attorney who represented you in the following stages of the
         judgment you are challenging:
          (a) At the preliminary hearing:
          Heather Fischer 1005 N. Elm Street Denton Texas 76201
         (b) At the arraignment and plea:


         (c) At the trial:


         (d) At sentencing:
         same as above

         (e) On a peal:


         (f) In any post-conviction proceeding:


         (g) On appeal from any ruling against you in a post-conviction proceeding:




 16. Were you sentence on more than one court of an indictment, or on more than one indictment, in the same court
         and at the same time? Yes                      No


 17. Do you have any futu e sentence to serve after you complete the sentence for the judgment that you are
         challenging? Yes | | No 0
         (a) If so, give name and location of court that imposed the other sentence you will se ve in the future:




         (b) Give the date the othe sentence was imposed:
         (c) Give the length of the other sentence:
         (d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
         sentence to be served in the future? Yes                    No [~ 1


                                                                                                                    Page 11 of 13
Case 4:17-cr-00198-SDJ-KPJ Document 382 Filed 08/01/19 Page 11 of 12 PageID #: 1439


AO 243 (Rev. 09/17)


  18. TIMELINESS OF MOTION: Ifyourjudgment of conviction became final over one year ago, you must explain
        why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar you motion.*
        This motion is timely. The one year statute of limitation does not expire until January 18, 2020.




    * The Antiterrorism and Effective Death Penalty Act of 1996 ( AEDPA ) as contained in 28 U.S.C. § 2255,
    paragraph 6, provides in part that:
        A one-yea period of limitation shall ap ly to a motion under t is section. The limitation period shall run
        from the latest of-
             (1) the date on which the judgment of conviction became final;
             (2) the ate on hich the impediment to making a motion create by governmental action in violation of
             the Constitution or laws of the United States is removed, if the movant was prevented from making such a
             motion by such gove mental action;
             (3) the date on hich the right asserted was initially ecognized by the Supreme Court, if that right has
             been newly recognized by the Supreme Court nd made retroactively applicable to cases on collateral
             review; or
             (4) the date on which the facts supporting the claim o claims presented could have been discovered
             through the exercise of due diligence,



                                                                                                                 Page 12 of 13
Case 4:17-cr-00198-SDJ-KPJ Document 382 Filed 08/01/19 Page 12 of 12 PageID #: 1440


AO 243 (Rev. 0 /17)




Therefore, movant asks that the Co rt grant the followin relief:




or any other relief to which movant may be entitled.




                                                                       Signature of Attorney (if any)




I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion
under 28 U.S.C. § 2255 was placed in the prison mailing system on
                                                                                        (month, date, year)




Executed (signed) on        u         <37. /?                          (date)




If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.




                                                                                                                     Page 13 of 13
